UNITED STATES DISTRICT COURT ,3?“ 6
FOR THE DISTRICT OF COLUMBIA “‘5’ 1 2m

)
STEVEN D. ROACH, )
)
Plaintiff, ) Civil N0. 1:14-cv-00406 (RCL)
)
v. )
)
PRESIDENT BARACK OBAMA, et al., )
)
Defendants. )
_____________)
MEMORANDUM OPINION

Before the Court are defendants’ Motions to Dismiss (ECF Nos. 6 and l l)—one ﬁled by
CGI Federal lnc., CGl Group lnc., Michael Roach, George Schindler, and Donna Ryan
(collectively, “CGI defendants”), and the other filed by Verizon Communications Inc. and
Lowell McAdam (collectively, “Verizon defendants”)—and the Statement of Interest of the
United States requesting dismissal of the claims ofplaintiff Steven D. Roach against all
government defendants sua sponte (ECF No. 4). Upon consideration of defendants” motions and
taking up plaintiffs claims against the government defendants sua sponte, this Court GRANTS
defendants’ Motions to Dismiss and DISMISSES plaintiff’s complaint against all defendants for
the reasons stated below.1
I. BACKGROUND

Plaintiff‘s complaint contains detailed allegations of the historical background of
President Barrack Obama and his citizenship. Compl. 5-14. Although the complaint is difficult

to navigate, plaintiff‘s ultimate assertion is that President Barrack Obama is not a citizen of the

1 Pending in this case are also plaintist Motion to Certify Class (ECF No. 17) and Motion for Preliminary
Injunction (ECF No. 18), and defendants’ Motion to Hold in Abeyance plaintiff’s outstanding motions (ECF No.
20). These motions are DENIED as moot because, pursuant to the Order issued with this opinion, this case is

dismissed in its entirety.

United States of America and is therefore ineligible to hold the ofﬁce of President. Plaintiff
claims that “defendant President’s laws, rules, regulations, executive orders and appointments
are subject to a sustained objection and a demand for an exemption or other relief, as requested.”
Id. at 19. Plaintiff also asserts that “[i]nstead of investigating and curing the defect after notice
ofthe allegation defendant President was ineligible, defendants engaged in a scheme to use
government resources for surveillance and to track, watch, harass, interfere, intimidate, pen
register and discourage Plaintiff from pursuing the allegations and further exposing corruption
and subversion of the US. Const.” Id. at 22. The complaint does not specify the actions in
which each of the individual defendants engaged, but only that the defendants as a unit are
responsible for covering up the President’s ineligibility and attempted to quiet plaintiff from
making this information public.
11. LEGAL STANDARDS

Because this Court finds that plaintiff has failed to state a claim for which relief can be
granted pursuant to Federal Rule of Civil Procedure 12(b)(6), an argument raised by all
defendants, this opinion will address only the Rule l2(b)(6) argument for dismissal.

A. Rule 12(b)(6) Dismissal

For plaintiffs complaint to survive a motion to dismiss pursuant to Rule 12(b)(6), it must

“contain sufﬁcient factual matter, accepted as true, to state a claim to relief that is plausible on its

face.” Ashcroft v. Iqbal, 556 US. 662, 678 (2009) (internal citation and quotation marks
omitted). A claim is plausible on its face when “the plaintiffpleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct
alleged.” Id; see also Bell At]. Corp. v. Twombly, 550 US. 544, 556 (2007). Although a court

must accept factual allegations as true, it is “not bound to accept as true a legal conclusion

couched as a factual allegation.” Twombly, 550 US. at 555. Factual allegations must “raise a
right to relief above the speculative level.” Id. Mere recitals of the elements ofa cause of action
supported only by conclusory statements are not enough to survive a motion to dismiss. Id. at
556; see also Iqbal, 556 US. at 677-78.
111. DISCUSSION

This Court has difficulty comprehending exactly what are plaintiff‘s claims. It appears
that plaintiffis seeking redress for tortious actions carried out by the defendants because plaintiff
states in his complaint that he is seeking monetary relief pursuant to the Federal Tort Claims Act
("FTCA"). Compl. 31. It seems plaintiff believes the tortious actions were the defendants’
alleged activities undertaken to cover up the President’s ineligibility for office. Id. Plaintiff also

99 u

uses language such as “conspire, conspiracy,” “defraud,” and “fraudulent” throughout his
complaint. This Court notes that plaintiff may be claiming conspiracy and fraud on the part of
the defendants. Whatever the claims plaintiff may be asserting, all claims are dismissed because
plaintiffdoes not state a single claim for relief in his complaint to satisfy the federal pleading
standards.2 All of the defendants have argued that the plaintiff’s complaint fails to state a claim
for which relief can be granted and the plaintiff does not dispute these arguments in his
oppositions.

Plaintiff's complaint contains little factual information and several conclusory legal
statements. The complaint is not clear about which cause or causes of action plaintiff is bringing

this case under. As noted above, plaintiff may be claiming fraud, tort violations, or conspiracy.

Plaintiff does not describe the elements of any of the possible causes of action this Court can

2 CGI defendants assert as an argument for dismissal that plaintiff does not have standing because he “has identiﬁed
no particularized, concrete, or redressable injury” caused by defendants.” CGI Defs’ Mot. to Dismiss 4. Although
this is a compelling argument to dismiss plaintiff‘s claims against all ofthe defendants, it is enough for this Court to
dismiss this case for plaintiffs failure to state a claim.

conceivably glean from the complaint. Furthermore, because of the sparse factual information,
this Court cannot infer that the elements of the possible causes of action have been satisﬁed. The
complaint itself does not attempt to apply any facts to a specific cause of action. Indeed, after
identifying the defendants in this action, plaintiff does not explain which defendant is responsible
for what actions. Instead, plaintiff primarily indicates that his grievances are with the actions of
the “defendants” without specifying which actions of which defendant. This Court cannot infer
from the factual information provided that plaintiff has stated a plausible cause of action;
therefore, the defendants’ Motions to Dismiss are GRANTED. Additionally, this Court
undertakes a review sua sponte of plaintiff’s claims against the defendant government offices
and current and former government employees. After reviewing the Statement ofInterest of the
United States and plaintiffs Opposition thereto, this Court DISMISSES all claims against the

government defendants because the plaintiff failed to state a claim for which relief can be

granted.
IV. CONCLUSION
In sum, the C01 defendants’ and the Verizon defendants’ Motions to Dismiss plaintiff’s
complaint for failure to state a claim are GRANTED. Additionally, plaintiff‘s claims against the
government defendants are DISMISSED. There are no remaining claims pending in this matter.
A separate Order consistent with this Memorandum Opinion shall issue this date.

Signed by Royce C. Lamberth, United States District Judge, on December 18, 2014.